Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 8 and 14 are allowable because the prior art fail to teach or render obvious to the claim limitation: “identifying an active steering profile, wherein the active steering profile is identified from one or more steering profiles, each steering profile comprising one or more parameters associated with specific trigger points for steering one or more stations, wherein the specific trigger points are associated with specific instances in which one or more stations are to be steered to one or more connection points, and wherein each of the one or more steering profiles comprise differing parameter thresholds that are associated with the specific trigger points; gathering one or more metrics of the wireless network; and steering one or more stations to one or more connection points based upon a comparison of the gathered one or more metrics and the one or more parameters of the active steering profile, wherein the one or more parameters of the active steering profile comprise absorption properties of one or more building materials.”

Dua et al. US 20150181405 A1 teaches in para. [0055] specific information (e.g. the typical absorption of a wireless network access point signal by specific walls). However, the prior art fails to teach the claim limitation cited above.
Vannucci et al. US20190182680A1 para. [0246] teaches electric field intensity profile of each guided electromagnetic wave is not fully or substantially confined within a corresponding cable 1838, cross-talk of electromagnetic signals can occur between cables 1838. Several mitigation options can be used to reduce cross-talk between the cables 1838 of FIG. 18B. An absorption material 1840 that can absorb electromagnetic fields, such as carbon, can be applied to the cables 1838 as shown in FIG. 18B to polarize each guided electromagnetic wave at various polarization states to reduce cross-talk between cables 1838. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-6, 8-12 and 14-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468